Per Curiam.
We regret that we are compelled to reverse this judgment; but, without the contents of the letters which were admitted in evidence under defendant’s objection, Chere is no sufficient proof of the conversion of the money deposited with the defendant. Those letters were not even offered in evidence, their contents only being given. But, even if the letters themselves had been offered, they would not have been evidence against the defendant, not having been written by any party to the action touching the matter in controversy. They were clearly hearsay evidence of a third party not under oath. The judgment should therefore be reversed, and a new trial ordered, with costs of the appeal to the appellant to abide the event of the action.